Clarke, Justice.
Arthur Radcliff, appearing pro se, appeals , adverse judgments of the Fulton Superior Court in two cases relating to the October 8, 1985, election for city council offices in the City of Atlanta. In one case he attacked the qualifications of Marvin Arrington to run as a candidate for president of the council. In the other case he appeals a ruling that he was not qualified to run for council president because he was not a resident of the City of Atlanta. On review, we determine that the judgments be affirmed.
*253Decided November 27, 1985.
Arthur Radcliff, pro se.
Marva Jones Brooks, David D. Blum, for appellee.
1. We first address the ruling of the court that Mr. Radcliff was not a qualified candidate for city office because he was a resident of DeKalb County, outside the city limits of Atlanta, from September 1, 1983, until September 17, 1985. Chapter 2, Sec. 2-202 of the Charter of the City of Atlanta requires that a candidate be a resident of the city for at least two years immediately preceding his notice of candidacy. When a court tries the facts without a jury, the evidence will be construed on appeal to uphold the judgment. Barry v. Stanco Communications Products, 243 Ga. 68 (252 SE2d 491) (1979). We hold that the judgment finding Mr. Radcliff not a qualified candidate is supported by the evidence and must be affirmed.
2. Mr. Radcliff was not a resident of the City of Atlanta at the time he filed his challenge to Mr. Arrington’s qualifications; therefore, he was not a qualified “elector” as required by OCGA § 21-3-3 which defines the procedures for challenging qualifications of a candidate for municipal office. Reviewing the entire record before this court, we hold the trial court was correct in denying Mr. Radcliff’s challenge.

Judgments affirmed.


All the Justices concur.